Case 2:20-cv-11064-FMO-MRW Document 87 Filed 07/14/21 Page 1 of 4 Page ID #:1691




 1   ALAN JACKSON (State Bar No. 173647)
      ajackson@werksmanjackson.com
 2   CALEB MASON (State Bar No. 246653)
 3    cmason@werksmanjackson.com
     WERKSMAN JACKSON & QUINN, LLP
 4   888 W. 6th St. Fourth Floor
 5   Los Angeles, CA 90017
     213-688-0460
 6
     REED ALJIAN (State Bar No. 211010)
 7    ra@dallp.com
 8   DAILY ALJIAN LLP
     100 Bayview Circle, Suite 5500
 9
     Newport Beach, CA 92660
10   Telephone: 949.861.2524
11
     Attorneys for Defendant and
12   Counter-Complainant YASIEL PUIG
13                             UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15
                                    WESTERN DIVISION
16
     JANE ROE,                               CASE NO. 2:20-cv-11064-FMO-MRW
17
                                             DEFENDANT AND COUNTER-
18               Plaintiff,                  COMPLAINANT YASIEL PUIG’S
19                                           UNOPPOSED APPLICATION FOR
         v.                                  LEAVE TO FILE UNDER SEAL
20
                                             [Filed Concurrently with: Declaration of
21 YASIEL PUIG; and DOES 1-10,               Reed Aljian In Support; [Proposed]
   inclusive,
22                                           Order; Proof of Service]
23            Defendants.
                                             FAC Filed:     Dec. 30, 2020
24                                           Trial date:    May 3, 2022
25
26
27
28
              PUIG’S UNOPPOSED APPLICATION FOR LEAVE TO FILE UNDER SEAL
 Case 2:20-cv-11064-FMO-MRW Document 87 Filed 07/14/21 Page 2 of 4 Page ID #:1692




 1         Pursuant to Local Rule 79-5.2.2(a), Defendant and Counter-Complainant Yasiel
 2 Puig applies for an order granting leave to file under seal portions of the documents listed
 3 herein in connection with his opposition to Plaintiff Jane Roe’s Motion to Strike Pursuant
 4 to Code of Civil Procedure Code §425.16 and his opposition to Plaintiff’s Rule 12
 5 motions (collectively, the “Motions”). This application seeks an order granting Puig leave
 6 to file under seal the following categories of information: (1) Plaintiff’s name, (2)
 7 information identifying Plaintiff, and (3) the parties’ phone numbers. The Application is
 8 unopposed.
 9         Plaintiff Jane Roe filed this action against Puig anonymously. ECF Nos. 1-1, 19.
10 Plaintiff’s operative pleading alleges that Puig sexually assaulted her in a bathroom at the
11 Staples Center on the night of a Laker’s game in October 2018. ECF No. 19 ¶ 8. On
12 January 21, 2021, Puig filed an application with this Court seeking leave to file under
13 seal Plaintiff’s name and identifying information, including her phone number, social
14 media usernames, and photographs in connection with a planned motion to dismiss. ECF
15 No. 23. The Court granted the request to file under seal. ECF 38. Thereafter, the Court
16 denied Puig’s motion to dismiss. ECF No. 60. On May 28, 2021, Puig filed an answer,
17 denying Plaintiff’s allegations, and filed counterclaims against Plaintiff for defamation.
18 ECF No. 62. Puig filed a first amended answer and counterclaims on June 17, 2021. ECF
19 No. 67. On July 8, 2021, Plaintiff filed the Motions. In support of the anti-SLAPP motion
20 alone, Plaintiff submitted approximately 160 pages of exhibits and almost 10 minutes of
21 video. Among this evidence included some, but not all, of the communications by and
22 between Plaintiff and Puig. Puig’s deadline to oppose Plaintiff’s Motions is July 22,
23 2021. In support of the oppositions, Puig intends to seek admission of a more complete
24 record of communications between Plaintiff and Puig. However, these documents contain
25 certain identifying information for Plaintiff, including her name, phone number, pictures,
26 and other identifying information, as well as Puig’s phone number.
27
28
                                           1
               PUIG’S UNOPPOSED APPLICATION FOR LEAVE TO FILE UNDER SEAL
 Case 2:20-cv-11064-FMO-MRW Document 87 Filed 07/14/21 Page 3 of 4 Page ID #:1693




 1         Pursuant to Central District of California Local Rules 79-5.2.2, in a non-sealed
 2 civil case, filing documents under seal requires court approval of an Application for
 3 Leave to File Under Seal (“Application”). Id. Pursuant to subdivision (a), the Application
 4 must describe the nature of the information that the filing party asserts should be sealed.
 5 Id. Sealing judicial records is appropriate where there are “compelling reasons supported
 6 by specific factual findings” that “outweigh the general history of access and the public
 7 policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
 8 1178–79 (9th Cir. 2006). Compelling reasons generally exist “when such ‘court files
 9 might have become a vehicle for improper purposes,’ such as the use of records to gratify
10 private spite, promote public scandal, circulate libelous statements, or release trade
11 secrets.” Id. at 1179.
12         Puig now applies for leave to file under seal information within exhibits that might
13 reveal Plaintiff’s identity in a public filing, including her name, phone number, social
14 media usernames, and photographs containing Plaintiff, and to file publicly versions of
15 those documents with Plaintiff’s identifying information redacted. See Strike 3 Holdings,
16 LLC v. Doe, 2019 WL 6894526, at *2 (C.D. Cal. July 16, 2019) (holding, in case where
17 defendant proceeded anonymously, that plaintiff could not “publicly disclos[e]
18 defendant’s name or other identifying information”); Doe I-XIX v. Boy Scouts of Am.,
19 2017 WL 9288099, at *9 (D. Idaho Nov. 20, 2017) (“[T]he Court finds that redaction of
20 Doe XII’s personal information is sufficient to protect his anonymity.”). Filing these
21 documents under seal at this time will allow the Court to make a determination regarding
22 the merits of Plaintiff’s Motions, but also keep out of the public docket materials that
23 could potentially result in Plaintiff’s identification. This Application does not waive or
24 forfeit any arguments of Puig challenging Plaintiff’s anonymity in future filings.
25         Puig also applies for leave to file under seal his personal cellular telephone
26 number. Compelling reasons exist to seal such personal information. See Am. Auto. Ass’n
27 of N. Cal., Nev. & Utah v. Gen. Motors LLC, 2019 WL 1206748, at *2 (N.D. Cal. Mar.
28
                                           2
                PUIG’S UNOPPOSED APPLICATION FOR LEAVE TO FILE UNDER SEAL
 Case 2:20-cv-11064-FMO-MRW Document 87 Filed 07/14/21 Page 4 of 4 Page ID #:1694




 1 14, 2019) (holding that “compelling reasons exist to seal” phone numbers); Hadley v.
 2 Kellogg Sales Co., 2018 WL 7814785, at *3 (N.D. Cal. Sept. 5, 2018) (“The Court agrees
 3 that compelling reasons exist to seal sensitive personal information such as . . . phone
 4 numbers.”). Sealing of Plaintiff’s personal cellular telephone number is also appropriate
 5 for these same reasons.
 6         The Parties met and conferred regarding the request to seal these materials on July
 7 12, 2021. Plaintiff’s counsel stated that she objects to the filing of the information at issue
 8 in this Application in the public record, as it relates to Plaintiff. Plaintiff further explained
 9 she would not oppose this Application.
10         The documents to be filed under seal are listed below. Redacted versions of the
11 documents will be publicly filed.
12         •      Text messages between Plaintiff and Puig; and
13         •      Instagram messages between Plaintiff and Puig.
14 Dated:         July 14, 2021               WERKSMAN, JACKSON, & QUINN LLP
15
16                                            By: /s/ Alan Jackson
17                                              ALAN JACKSON
                                                Attorneys for Defendant and Counter-
18
                                                Complainant YASIEL PUIG
19 Dated:         July 14, 2021               DAILY ALJIAN LLP
20
21
                                              By: /s/ Reed Aljian
22                                              Reed Aljian
23                                              Attorneys for Defendant and Counter-
                                                Complainant YASIEL PUIG
24
25
26
27
28
                                           3
               PUIG’S UNOPPOSED APPLICATION FOR LEAVE TO FILE UNDER SEAL
